DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 29 Aug. 2022 has been entered.
Claims 1-15 are currently pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-6, and the species of cancer stem cells, a reporter gene as the gene of interest and LGR5 as the stem cell marker gene in the reply filed on 29 Aug. 2022 is acknowledged.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 Aug. 2022.
Claims 1-6 are considered here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimokawa et al. (2015 Abstract; cited in IDS of 4 Oct. 2019; English translation attached).
Shimokawa teaches human colon cancer stem cells with a reporter gene inserted into the LGR5 stem cell marker gene locus (entire Abstract).  The inserted reporter was a eGFP or a CreER reporter cassette inserted via CRISPR/Cas9 genome editing (Abstract).  The gene-edited cells allowed isolation of LGR5+ cancer stem cells via FACS and visualization of expression patterns in colorectal cancer organoids, as well as lineage analysis using the Cre-directed reporter (Abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shimokawa, as applied to claims 1, 2, 4 and 6 above, in view of Barker et al., Nature 449.7165 (2007): 1003-1007, as evidenced by Osawa et al., British journal of cancer 114.11 (2016): 1251-1260.
Claim 3 differs from Shimokawa as applied to claims 1, 2, 4 and 6 above, in that: the gene of interest (reporter gene) is introduced into exon 18 of the LGR5 locus.
Barker teaches genetic constructs for studying colon stem cells, including cells in which a reporter gene has been inserted into exon 18 of the LGR5 locus in order to visualize LGR5 expression patterns in organs/tissues (p. 1004, right col., 1st ¶ to p. 1005, 1st ¶; Fig. 3).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a genetically modified human cancer stem cell with a reporter gene inserted at the LGR5 stem cell marker locus as taught by Shimokawa wherein the reporter is inserted in exon 18 of the LGR5 gene as taught by Barker because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to insert the reporter gene into exon 18 of LGR5 because Barker teaches that such a construct is effective for observing LGR5 expression patterns (and one would have been motivated to make similar observations, e.g., in the organoids of Shimokawa (see Abstract)).  Moreover, one of ordinary skill would have been further motivated to use the same construct as in Barker in order to compare data from human cancer stem cells with those yielded for mouse cells in Barker.  Inserting the reporter gene of Shimokawa into exon 18 of LGR5 as taught by Barker would have led to predictable results with a reasonable expectation of success because Osawa evidences that human LGR5 has the same general gene structure as mouse LGR5 (with exons 1-17 encoding leucine-rich repeats and exon 18 encoding the transmembrane domain; cf. Osawa, p. 1252, 1st full ¶ vs. Barker, Fig. 3a), and because Barker teaches that such a construct is effective for observing LGR5 expression patterns in mouse intestinal cells which are similar to the human cells of Shimokawa.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shimokawa, as applied to claims 1, 2, 4 and 6 above, in view of Koo et al., Gastroenterology 147.2 (2014): 289-302, as evidenced by Irion et al., Nature biotechnology 25.12 (2007): 1477-1482 and/or Bressan et al., Development 144.4 (2017): 635-648 (cited in IDS of 7 Jan. 2021).
Claim 5 differs from Shimokawa as applied to claims 1, 2, 4 and 6 above, in that: the gene of interest is a first reporter gene, and a second reporter gene operated by a forced expression promoter is further introduced.
Koo teaches that lineage tracing experiments are the gold standard for investigating in vivo longevity and differentiation of adult stem cells and that the most common method for carrying out such lineage tracing utilizes a CreER reporter construct, which produces Cre recombinase fused to an estrogen receptor (ER) fragment which allows the Cre recombinase to enter the nucleus only in the presence of an added factor (tamoxifen) (under Identification of LGR5+ Intestinal Epithelial Stem Cells).  The modified cells used for lineage tracing comprise a first reporter construct driven by the LGR5 promotor which encodes a fluorescent protein and CreER, along with a second reporter gene linked to a constitutive promoter (e.g., ROSA26 in mice) and containing a “stopper” cassette which allows expression only in the presence of Cre recombinase (under Identification of LGR5+ Intestinal Epithelial Stem Cells; Fig. 2).  The combined constructs allow for the visualization of LGR5+ stem cells via the first reporter as well as progeny of the stem cells via the second reporter (under Identification of LGR5+ Intestinal Epithelial Stem Cells; Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a genetically modified human cancer stem cell with a CreER reporter construct inserted at the LGR5 stem cell marker locus as taught by Shimokawa wherein the CreER construct includes the first and second reporter genes taught by Koo because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use the first and second reporter genes/constructs taught by Koo in the cells of Shimokawa because Koo teaches that such constructs provide an established means for conducting lineage tracing experiments that are the gold standard for investigating stem cell differentiation (Shimokawa teaches that the CreER reporter cassette can be used for lineage tracing).  Using the first and second reporter genes/constructs taught by Koo in the cells of Shimokawa would have led to predictable results with a reasonable expectation of success because Shimokawa teaches the insertion of a CreER reporter cassette useful for lineage tracing into the LGR5 locus of human cancer stem cells, and Koo teaches that the first and second reporter constructs are CreER-based constructs useful for such purpose.  Moreover, Irion evidences that the constitutive mouse ROSA26 promoter exemplified by Koo has a human homologue (p. 1477, 2nd ¶) and Bressan teaches that CRISPR/Cas9 (as used by Shimokawa) can be used to insert similar reporter constructs in human and mouse cells (Bressan, Fig. 1 and related text).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657